Citation Nr: 0823403	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue, including as an undiagnosed 
illness resulting from service in the Southwest Asia theater 
of operations (SWA TO).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to March 
1996.  His report of separation shows that he swerved in the 
SWA TO from December 1990 to April 1991.  The veteran had 
additional service in the Army National Guard of Texas.  He 
was discharged with 8 years' service in April 2004.  His 
point capture sheet shows that he performed annual training 
of 15 days' duration each year from March 1996 to March 2003.  
The rest of his service in the National Guard was on an 
inactive duty basis.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in February 2003 in which claims to reopen service connection 
for bilateral pes planus, service connection for fatigue, and 
service connection for detachment, unconcern, and memory 
problems were denied.

In January 2007, the Board issued a decision reopening the 
previously denied claim for service connection for pes planus 
and remanding the claims for service connection for pes 
planus, for disabilities manifested by chronic fatigue, and 
for detachment, unconcern, and memory problems, to include as 
undiagnosed illnesses resulting from service in the SWA TO.  

The claim for detachment, unconcern, and memory problems is 
re-characterized as a claim for an acquired psychiatric 
disorder, to reflect findings in a recent VA examination 
report.  


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
has been diagnosed with chronic fatigue syndrome (CFS) or 
that he has been found to exhibit an undiagnosed illness 
manifested by symptoms of fatigue.

2.  The medical evidence does not establish that the 
currently diagnosed pes planus is the result of active 
service, including aggravation of the pre-existing pes 
planus.

3.  The medical evidence establishes that the veteran 
manifests an acquired psychiatric disorder that had its onset 
during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic fatigue syndrome or for an undiagnosed disability 
manifested by symptoms of fatigue have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2007).

2.  The criteria for entitlement to service connection for 
pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.306 (2007).

3.  The criteria for entitlement to service connection for an 
adjustment disorder with mixed anxiety and depressed mood 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2002.  Subsequent additional notice, 
including that pertaining to the laws and regulations 
governing the establishment of effective dates and disability 
evaluations was provided in February, August, October, and 
December 2007. 

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Moreover, in a statement of the case and supplemental 
statements of the case dated in March 2004, July 2005, and 
April 2008, respectively, the appellant was provided with the 
relevant regulations for his service connection claims, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  These claims were remanded in January 2007, in part 
to provide additional notice to the veteran.  Finally, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  In addition, outstanding 
treatment records and VA medical opinions were obtained as a 
result of the Board's prior remand.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1). Consideration of a veteran's 
claim under this regulation does not preclude consideration 
of entitlement to service connection on a direct basis.  
Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. § 3.317(b). Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).



A) Chronic Fatigue Syndrome (CFS) or Undiagnosed Disability 
Manifested by Symptoms of Fatigue

The medical evidence does not demonstrate that the veteran is 
either diagnosed with CFS or manifests an undiagnosed 
disability manifested by symptoms of fatigue.

Service medical records show a diagnosis of fatigue in 
December 1995, just prior to the veteran's discharge from 
active service in March 1996.  However, his report of medical 
examination at discharge in January 1995 does not show CFS or 
symptoms of fatigue were then either diagnosed or observed.  

The veteran underwent VA examination in May 1996 and July 
2004. He did not complain of fatigue and no symptoms of 
fatigue were noted or observed.  However, the examiner did 
not address the issue of CFS.  

Given the diagnosis of fatigue just before the veteran's 
discharge and the veteran's service in the SWA TO, the Board 
remanded this claim in January 2007 for additional VA 
examination to obtain a medical expert opinion on the nature, 
extent and etiology of any diagnosed fatigue syndrome or 
undiagnosed disability manifested by symptoms of fatigue.  

A January 2008 VA examination report is of record.  The 
examiner stated that the claims file had been reviewed in 
detail, and that the veteran had been interviewed and 
examined.  As to the presence of CFS, the examiner stated 
that detailed review of the claims file, interview with and 
examination of the veteran did not reveal any suggestion of 
CFS.  The examiner noted that the veteran complained of 
occasional tiredness.  However, the examiner opined that this 
was to be expected in view of the veteran's lifestyle, work 
schedule, obesity, and occasional intake of sedative 
medication-such as the muscle relaxant prescribed for the 
veteran's shoulder problems.

Concerning whether or not any symptoms of an undiagnosed 
disability manifested by fatigue was found, the examiner 
opined that review of the claims file, interview with and 
examination of the veteran did not reveal any suggestion of 
symptoms associated with fatigue including low grade fever, 
nonexudative pharyngitis, palpable or tender cervical or 
axillary lymph nodes, generalized or migratory muscle aches 
or weakness, headaches different from those in premorbid 
state, sleep disturbance, or fatigue lasting 24 hours or 
longer after exercise.

The examiner concluded that the veteran was not diagnosed 
with CFS and that he manifested no undiagnosed illness 
related to fatigue.

As this examination report was conducted with full review of 
the record, to include the veteran's service medical records, 
newly received records from his National Guard service, VA 
and private treatment records, and review of the previous VA 
examination reports, it is considered highly probative.  

Absent a diagnosis of CFS or of an undiagnosed illness 
manifested by symptoms of fatigue, service connection cannot 
be granted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ( "in the absence of proof of a present disability, 
there can be no valid claim"). See also Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).

B) Pes Planus

Service medical records document that the veteran was found 
to exhibit mild pes planus at entrance into active service.

Cases involving aggravation of a preexisting condition 
requires a two-prong analysis. When no preexisting condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry. See 38 U.S.C.A. §§ 1111, 1137. 
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service. See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

The finding of mild pes planus on the veteran's examination 
at entrance to active duty is sufficient to show that the 
veteran had a pre-existing disability.  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
aggravation of that disability.  In that case, section 1153 
applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).

Service medical records document complaints of and treatment 
for foot problems during active service.  In addition, just 
prior to discharge from active service, in December 1995, the 
veteran was found to exhibit ankle pain.  His report of 
medical examination at discharge, however, dated in January 
1996, reflects no diagnoses, abnormalities, defects, or other 
findings concerning his feet.

As there is some evidence of in-service treatment, it must be 
shown that the disability was not permanently aggravated by 
his active service. This may be established by demonstrating 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition. See 38 U.S.C.A. § 
1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

VA examination conducted in May 1996 shows complaints of foot 
pain but findings of normal feet with observations of tender 
arches and 3+ pes planus.  The examiner diagnosed 3rd degree 
pes planus.  VA examination conducted in June 2004 reveals 
complains of pes planus with pain in the arches and forefoot 
with weight bearing for prolonged periods of time.  The 
examiner diagnosed pes planus and plantar fasciitis.  Neither 
examiner provided an opinion as to the etiology of the 
diagnosed pes planus, including whether or not the pre-
existing pes planus had sustained aggravation.

Additional VA examination was conducted in January 2008.  The 
examiner stated that the claims file had been reviewed in 
detail, and that the veteran had been interviewed and 
examined.  The examiner diagnosed minimal congenital pes 
planus and opined that review of the claims file and 
examination of the veteran's feet did not reveal any 
objective worsening or progression f the bilateral foot 
condition during active service or as a result of the active 
service.  

As this examination report was conducted with full review of 
the record, to include the veteran's service medical records, 
newly received records from his National Guard service, VA 
and private treatment records, and review of the previous VA 
examination reports, it is considered highly probative.  

The medical finding of mild pes planus on the veteran's 
medical examination report prior to entrance into active 
service with the VA examiner's opinion, based on review of 
the record, interview with and examination of the veteran, 
that the currently diagnosed bilateral pes planus does not 
reflect a worsening or progression of the pre-service 
bilateral pes planus is clear and convincing evidence and is 
service connection based on aggravation is not warranted.  
Wagner, supra. 

Summary

Where as here, the determinative issues involve a medical 
diagnosis, medical opinion as to etiology and aggravation, 
competent medical evidence is required to support the claim. 
The veteran, as a layperson, is not competent to offer an 
opinion as to the diagnosis of CFS or of the existence of an 
undiagnosed disability manifested by symptoms of fatigue, or 
of aggravation of the pre-existing pes planus, consequently 
his statements cannot constitute medical evidence. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claims for 
service connection for CFS, an undiagnosed disability 
manifested by symptoms of fatigue, and of aggravation of pre-
existing pes planus; the benefit-of-the-doubt standard of 
proof does not apply; and service connection is not 
warranted.




C) Acquired Psychiatric Disorder

The veteran's report of examination at discharge from active 
service reflects no psychiatric defects, abnormalities, 
defects or other findings.  

VA examination conducted in June 2004 shows no psychiatric 
diagnoses, but the examiner did observe that the veteran 
appeared to meet the criterion for exposure to a traumatic 
stressor. 

Additional VA examination was conducted in January 2008.  The 
examiner stated that the claims file had been reviewed in 
detail, and that the veteran had been interviewed and 
examined.  Clinical tests were also conducted.  The examiner 
diagnosed adjustment disorder with mixed anxiety and 
depressed mood.  The examiner opined that it was less likely 
than not that the veteran's psychiatric disorder had been 
caused by his military service; however, he further opined 
that the onset of the condition occurred during the veteran's 
period of active service.  

This examination report was conducted with full review of the 
record, to include the veteran's service medical records, 
newly received records from his National Guard service, VA 
and private treatment records, and review of the previous VA 
examination reports.  In addition, the diagnosis was based on 
interview with and examination of the veteran, to include 
clinical tests.  The examiner's diagnosis and opinion are 
therefore considered highly probative.  

The evidence supports the grant of service connection for 
adjustment disorder with mixed anxiety and depressed mood, 
and service connection is warranted.




ORDER

Service connection for CFS and for an undiagnosed illness 
manifested by symptoms of fatigue as the result of active 
service in the SWA TO is denied.

Service connection for pes planus is denied.

Service connection for an acquired psychiatric disorder, to 
include adjustment disorder with mixed anxiety and depressed 
mood, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


